DISMISSED and Opinion Filed October 27, 2020




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00836-CV
                                       No. 05-20-00837-CV
                                       No. 05-20-00838-CV
                                       No. 05-20-00840-CV

                    IN RE LAWRENCE MAURICE HILL, Relator

            Original Proceedings from the 195th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause Nos. F15-00455-Y,
                    F15-00465-Y, F15-00732-Y & F15-14841-Y

                            MEMORANDUM OPINION
                     Before Justices Osborne, Reichek, and Browning
                               Opinion by Justice Reichek
        In these original proceedings, Lawrence Maurice Hill has filed an original

application for writ of habeas corpus challenging his confinement in county jail.1 In

his habeas application, relator complains he has been arrested pursuant to a scheme

by police, magistrates, prosecutors, and judges to extort money from him as fines



    1
      In these cases, relator was convicted of three offenses of attempted burglary of a habitation and one
offense of attempted theft of property. See Hill v. State, No. 05-16-00933-CR, 2016 WL 6835715, at *1
(Tex. App.—Dallas Nov. 4, 2016, no pet.) (mem. op., not designated for publication). He was placed on
deferred adjudication community supervision for three years. Id. Although unofficial, we note that the
Dallas County District Clerk’s website shows relator was discharged from community supervision on
October 14, 2020.
and fees in violation of his right to due process of law. Relator further alleges

improprieties in connection with his examining trial and plea negotiations. Relator

requests that the Court petition the local administrative judge to conduct a Court of

Inquiry,2 and he requests the Court to order officials to appear in court for an

evidentiary hearing.

        We do not have jurisdiction to consider an original application for writ of

habeas corpus filed in a criminal proceeding. See TEX. CODE CRIM. PROC. ANN. art.

11.05; TEX. GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57

(Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

        Accordingly, we dismiss the original proceedings for want of jurisdiction, and

we deny relief on relator’s October 12, 2020 motion to lift and recall his arrest

warrant and/or reduce his bond.




                                                        /Amanda L, Reichek
                                                        AMANDA L. REICHEK
                                                        JUSTICE


200836F.P05




    2
       When a district judge, acting in his capacity as a magistrate, has probable cause to believe an offense
has been committed, the district judge may request that the presiding judge of the administrative judicial
district appoint a district judge to commence a Court of Inquiry to investigate the suspected offense. See
TEX. CODE CRIM. PROC. ANN. art. 52.01(a); In re Smith, 366 S.W.3d 268, 270 (Tex. App.—Tyler 2012,
orig. proceeding).
                                                    –2–